On April 27, 1998, the Defendant was sentenced to twenty (20) years in the Montana Women’s Prison, with fifteen (15) years suspended, on Count I; twenty (20) years in the Montana Women’s Prison, with all twenty years suspended, on Count II; twenty (20) years in the Montana Women’s Prison, with all twenty years suspended, on Count III; twenty (20) years in the Montana Women’s Prison, with all twenty years suspended, on Count TV; and twenty (20) years in the Montana Women’s Prison, with all twenty years suspended, on Count V. Counts II-V shall be served concurrently to each other, but consecutively to the sentence imposed in Count I.
On September 18,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by John Atkins. The state was represented by Martin Lambert, Gallatin County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insuffi*91cient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 18th day of September, 1998.
DATED this 29th day of October, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank John Atkins and Martin Lambert for representing Ms. Catterlin and the State in this matter.